Citation Nr: 0830256	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  01-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

In this rating decision, the RO denied the claim of 
entitlement to service connection for a pulmonary disorder, 
including asbestosis, and denied the claim of entitlement to 
an increased rating for chronic sinusitis, with rhinitis, 
evaluated as 10 percent disabling from September 1949.

These issues were previously before the Board.  In September 
2003, the Board remanded the issues for further development.  
In November 2005, the Board denied an increased rating for 
the veteran's chronic sinusitis, with rhinitis, and remanded 
the issue of entitlement to service connection for pulmonary 
disorder, including asbestosis.  This issue is again before 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has respiratory disorders that 
are the result of in-service exposure to diesel fumes and 
asbestos.  It appears that the veteran was diagnosed with 
chronic obstructive pulmonary disease (COPD) in 1978.  In 
addition, a July 2002 VA treatment record reflects that the 
veteran had asthmatic bronchitis for 25 years.  The veteran 
has reported that he had been a 30 pack per year smoker 
before he quit in 1965.  In April 2005, a VA examiner noted 
that the veteran's computed tomography (CT) scan showed that 
he had medistinal lymph node calcifications.  The examiner 
opined that these changes were likely due to asbestos 
exposure.

The November 2005 Board remand included instructions to 
provide the veteran with a VA examination to determine the 
etiology of his respiratory disorders.  The RO scheduled the 
veteran for an examination in December 2005.  In January 
2006, the veteran contacted the RO to request that his 
examination be scheduled for the middle of the following May 
or afterward in Boston, Massachusetts, as he is a winter 
resident of Arizona and would not be back in Boston until 
that time.   In a March 2006 statement, the veteran indicated 
that he had withdrawn his request for an examination in 
Boston, and had called to make an appointment in Arizona 
during the winter.  The veteran indicated that he was told he 
could wait until he returned to Massachusetts and he agreed 
to wait.  It appears that the veteran was rescheduled for 
another examination in January 2007 in Boston.  There is a 
note on the examination request indicating that the veteran 
refused to attend his January 2007 examination at the Boston 
location.  

The Board notes that the provisions of 38 C.F.R. § 3.655 
address the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  38 C.F.R. § 3.655 (2007).  In this 
case, the RO rescheduled the veteran's examination for 
January 2007, even though the veteran has communicated that 
he resides in Arizona during the winter months.  As such, the 
Board finds that the veteran has provided an adequate reason 
for not reporting to his January 2007 examination, and that 
he should be rescheduled for a VA examination at a time when 
he is residing in Massachusetts.  

In addition, the duty to assist includes obtaining medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  As it appears 
the veteran has been receiving ongoing treatment of his 
pulmonary disorders, VA should attempt to obtain these 
treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his shoulder or 
cervical spine disorders.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

2.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
respiratory disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The veteran is to be advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse effects on the claim.  

All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any 
respiratory disability found to be 
present had its onset in or is related 
to service, to specifically include the 
veteran's presumed in-service exposure 
to asbestos.  In offering this 
assessment, the examiner must comment 
on the April 2005 VA opinion.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

3.  Then readjudicate the appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

